MEMORANDUM *
Khadim Hussain, a native and citizen of Pakistan, petitions for review of the Board of Immigration Appeal’s (“BIA”) summary affirmance of the immigration judge’s (“IJ”) order denying his applications for *251political asylum, withholding of removal and relief under the Convention Against Torture. We find that there is substantial evidence to support the IJ’s determination of adverse credibility and, therefore, deny the petition.
Adverse credibility determinations must be supported by substantial evidence and cogent reasoning. Gui v. INS, 280 F.3d 1217, 1225 (9th Cir.2002). Hussain claims that he began to suffer persecution after he converted to the Shi'a religion. In finding that Hussain lacked credibility, the IJ relied in part on a State Department report indicating that the Shi'a were not systematically discriminated against in Pakistan. The IJ also noted Hussain’s lack of outward observances of his faith, such as attending mosque, as well as a government witness’ testimony corroborating Hussain’s lack of faith and indicating that Hussain had come to the United States for economic as opposed to religious reasons. These reasons are substantial and “bear a legitimate nexus to the finding.” Salaam v. INS, 229 F.3d 1234, 1238 (9th Cir.2000) (per curiam) (internal quotation marks omitted).
Petition DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.